Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of June 30, 2009 (this
“Agreement”) among FSA Asset Management LLC, a Delaware limited liability
company (with its successors, the “Company”), Dexia Crédit Local S.A., a French
share Company licensed as a bank under French law, acting through its head
office located at 1, Passerelle des Reflets, Tour Dexia La Défense 2, 92913 La
Défense Cedex, France (with its successors “DCL”) and Dexia Bank Belgium SA, a
Belgian bank acting through its head office located at Boulevard Pachéco 44,
1000 Brussels, Belgium (with its successors “DBB” and, together with DCL, the
“Banks”).

 

WHEREAS, the Company and the Banks have entered into a Revolving Credit
Agreement, dated as of June 30, 2008 and a Second Revolving Credit Agreement
dated February 20, 2009 (together, as amended, restated, supplemented or
otherwise modified prior to the date hereof, including by the letter agreement
dated February 20, 2009, the “Existing Agreements”);

 

WHEREAS, the Company has requested that the Existing Agreements be consolidated,
amended and restated in their entirety to reflect the terms of this Agreement,
and the Banks have agreed to amend and restate the Existing Agreements in their
entirety to read as set forth in this Agreement with the intent that the terms
of this Agreement shall supersede the terms of the Existing Agreements (each of
which shall hereafter have no further effect upon the parties thereto, other
than those that remain herein and other than for accrued fees and expenses, and
indemnification obligations (if any) accrued and owing under the terms of the
Existing Agreements on or prior to the date hereof, in each case to the extent
provided for in the Existing Agreements); and

 

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Banks are willing to make loans and advances to the Company.

 

NOW, THEREFORE, the Company and the Banks hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Definitions.  Capitalized terms used but not defined herein
have the meaning provided to them under the Pledge and Administration
Agreement.  The following terms, as used herein, have the following meanings:

 

“Accelerated Downgrade Liquidity Draw” means a Liquidity Draw Request for the
purpose of paying, or reserving funds for payment of, the maximum amount
potentially payable under the Accelerated Termination GICs as a result of a GIC
Credit Event which has made one or more Accelerated Termination Downgrade
Provisions applicable under the relevant Accelerated Termination GICs.

 

“Accelerated Downgrade Liquidity Draw Deadline” means 9:00 A.M. (New York City
time) on the first Business Day after the date on which the relevant Accelerated
Downgrade Liquidity Draw is deemed requested.

 

1

--------------------------------------------------------------------------------


 

“Accelerated Termination Downgrade Provision” means a provision that requires
the termination and repayment of an FSA GIC Contract either automatically, or
assuming immediate notice from the relevant GIC Holder electing such termination
and repayment, upon a relevant GIC Credit Event, and which becomes applicable
six “business days” (as defined in the relevant FSA GIC Contract) or sooner
after a downgrade of the rating of FSA’s financial strength to below a threshold
of “A-” by S&P or “A3” by Moody’s (or to below a lower threshold).

 

“Accelerated Termination GIC” means an FSA GIC Contract which is subject to an
Accelerated Termination Downgrade Provision and which is identified as an
Accelerated Termination GIC in Appendix 3 to the Sovereign Guarantee.

 

“Additional Costs” means amounts due and payable pursuant to Sections 2.05 and
2.06.

 

“Agent” shall mean DCL (New York Branch) unless otherwise noticed by DCL and
DBB.

 

“Agreement” shall have the meaning specified in the preamble.

 

“Authorized Account” means the FSAM Cash Account.

 

“Authorized Signatory” means any person designated by the Company, the
Collateral Agent or FSA on Exhibit B, as applicable.  Changes to the authorized
signatories list require the signature of two authorized signatories except that
the authorized signatories list for the Collateral Agent and FSA may be changed
upon instruction of an authorized officer of the Collateral Agent or FSA, as
applicable.

 

“Base Rate” means, for any day, the Federal Funds Rate for such day.

 

“Business Day” means, in respect of any date, a day that is not a Saturday or
Sunday or a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange) in the Cities of New York, London, Brussels and Paris.

 

“Commitment” means either the First Tranche Commitment or the Second Tranche
Commitment, as the context requires.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Existing Agreements” shall have the meaning specified in first recital.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average rate quoted to the Banks at approximately 11:00 a.m.
(New York City time) on such day (or, if such day is not a Business Day, on the
next preceding Business Day) for

 

2

--------------------------------------------------------------------------------


 

overnight Federal Funds transactions arranged by New York Federal Funds brokers
of recognized standing selected by the Banks.

 

“First Tranche Commitment” means $5 billion, or such lesser amount to which the
Commitment shall be reduced from time to time in accordance with the terms of
this Agreement.

 

“FSA” means Financial Security Assurance Inc., a New York stock insurance
company, and its successors and assigns.

 

“GIC Credit Event” means with respect to any FSA GIC Contract, the downgrade,
qualification or withdrawal of the credit ratings of FSA by one or more of
Moody’s, Fitch or S&P, as specified in that FSA GIC Contract.

 

“Interest Period” means, with respect to any LIBO Rate Loan, the one-, two-,
three- or six-month maturity applicable to such Loan, as specified by the
Company at the time of its request for such Loan in accordance with
Section 2.01(b).

 

“LIBO Rate” shall have the meaning specified in Section 2.01(g).

 

“LIBO Rate Loan” shall have the meaning specified in Section 2.01(g).

 

“Loan” means any loan made by the Banks to the Company pursuant to Section 2.01.

 

“Maturity Date” means the earlier of (i) any date following a Dexia Event of
Default on which funds are available for payments to the Banks under the
Priority of Payments and subject to the satisfaction of the Subordinated Claims
Payment Condition specified therein, and (ii) the date on which all of the FSA
GIC Contracts are Paid in Full or terminated and there are no outstanding
amounts owed by the Company under the FSAM Insurance Agreement, the FSAM
Administrative Services Agreement, or the Master Repurchase Agreement.  Where
clause (i) of the foregoing sentence applies, outstanding Loans shall be repaid
to the extent permitted in accordance with the Priority of Payments and (other
than with respect to Dexia Reimbursement Payments) subject to the satisfaction
of the Subordinated Claims Payment Condition specified therein.

 

“Note” shall have the meaning specified in Section 2.01(i).

 

“Pledge and Administration Agreement” means the pledge and administration
agreement, dated as of June 30, 2009, among DCL, DBB, Dexia SA, Dexia FP
Holdings Inc. (“Dexia FP”), the Company, FSA Portfolio Asset Limited, FSA
Capital Markets LLC, FSA Capital Management Services LLC, FSA Capital Markets
Services (Caymans) Ltd., FSA and The Bank of New York Mellon Trust Company,
National Association as Collateral Agent (the “Collateral Agent”), as amended,
restated, supplemented or otherwise modified from time to time.

 

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.  Initially, the
sole Reference Bank shall be JPMorgan Chase Bank.  If any Reference Bank should
be unwilling or unable to act as such or if the Banks shall terminate the
appointment of any Reference Bank or if any Reference Bank should be

 

3

--------------------------------------------------------------------------------


 

removed from the Reuters Monitor Money Rates Service or in any other way fail to
meet the qualifications of a Reference Bank, the Banks in the exercise of their
good faith business judgment may designate one or more alternative banks meeting
the criteria specified in clauses (i) and (ii) above as Reference Banks for
purposes of this Annex.

 

“Second Tranche Commitment” means $3 billion, or such lesser amount to which the
Commitment shall be reduced from time to time in accordance with the terms of
this Agreement.

 

“Termination Date” means the earliest to occur of the following: (a) the date on
which all of the FSA GIC Contracts are Paid in Full or terminated and there are
no outstanding amounts owed by the Company under the FSAM Insurance Agreement,
the Master Repurchase Agreement or the FSAM Administrative Services Agreement
that have not been Paid in Full, (b) the date which is (x) in the case of a
Dexia Event of Default occurring at least 10 Business Days prior to the
Liquidity and Collateral Trigger Expiration Date, the Liquidity and Collateral
Expiration Date and (y) in the case of a Dexia Event of Default occurring on or
after the tenth Business Day preceding the Liquidity and Collateral Trigger
Expiration Date, 30 calendar days following such Dexia Event of Default (or if
such day is not a Business Day, the next Business Day), and (c)  the Business
Day immediately following funding of the one-time draw permitted under
Section 2.03.

 

“Total Commitment” means the sum of the First Tranche Commitment and the Second
Tranche Commitment.

 

“Weekly Assessment Point” means the first Business Day of each calendar week,
when FSAM will evaluate the balance of cash in the FSAM Cash Account at the
opening of business on such day, the payments expected to be received over the
next seven calendar days and, with respect to collateral posting requirements,
the amount of qualifying assets otherwise available to satisfy such posting
requirements and compare such required amount to the Senior Priority Payments
required to be paid during the next seven calendar days.

 

ARTICLE II

THE LOANS

 

Section 2.01         Loans.

 

(a)   At the request of the Company (or of the Collateral Agent or FSA as
described in Section 2.01(d) below), the Banks shall, each up to the part of the
Total Commitment specified for such Bank from time to time in Schedule A (with
respect to any Bank the “Bank Commitment” of such Bank) and subject to the terms
and conditions of this Agreement, from time to time on Business Days during the
period from and including the date hereof to and including the Termination Date,
make one or more Loans to the Company pursuant to the terms of paragraph
(b) below such that, at the time of the making of any such Loan, the aggregate
principal amount of all Loans outstanding hereunder at such time (including such
Loan) shall not exceed the Total Commitment.  As of close of business on
June 29, $4.2 billion in aggregate principal amount of the Loans has been
advanced and is outstanding under the Existing Agreements and will be continued
as Loans outstanding under this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)   The Company (or the Collateral Agent or FSA as described in
Section 2.01(d) below) may request a Loan only by written notice to the Agent
made by an Authorized Signatory, specifying the amount to be borrowed (which
must be in a minimum principal amount of $5,000,000 or any larger amount in
increments of $1,000,000 unless such request represents the remainder of the
Total Commitment) and the Interest Period to be applicable to the proposed
Loan.  Except as provided in Sections 2.01(c) and (d), such notice must be
delivered to the Agent at or before 4:30 P.M. (Paris time) (the “Notice
Deadline”) on the Business Day prior to the date of the proposed borrowing.  Any
requests for a Loan will be made by email or facsimile, return receipt
requested, in accordance with the address information set forth in Section 5.03
below.  The Banks shall advance funds with respect to such Loan or Loans by
2:00 P.M. (New York City time) on the date of the proposed borrowing unless such
notice is delivered after the Notice Deadline except as provided in Sections
2.01(c) and (d), in which case the Banks will be required to advance funds with
respect to such Loan or Loans by 2:00 P.M. (New York City time) on the Business
Day following the date of the proposed borrowing.

 

(c)   Notwithstanding the foregoing, an Accelerated Downgrade Liquidity Draw
will be deemed to have been made on the day of the GIC Credit Event without
regard to whether such GIC Credit Event occurred before or after close of
business on that day.  The Banks will be required to advance funds with respect
to such Loan or Loans by the Accelerated Downgrade Liquidity Draw Deadline,
notwithstanding any failure of the Company to comply with Sections 2.01(b),
2.02(a) and 4.01(c) in connection with such deemed request.  Without
conditioning the obligations of the Banks to provide funds under this paragraph,
FSA shall provide notice of such GIC Credit Event on the date such event occurs.

 

(d)   In the event that FSA has given written notice to the Company with a copy
to the Agent and the Banks that (i) the Company has failed to comply with the
Company’s obligation to request a Loan under this Agreement as set forth in
Section 11.2 of the Pledge and Administration Agreement by 4:30 P.M. (Paris
time) on any Business Day or that (ii) Senior Priority Payments cannot be paid
on any Business Day and the Company has not requested a Loan as set forth in
Section 11.2 of the Pledge and Administration Agreement in an amount equal to
such unpaid Senior Priority Payments or the remaining amount available under the
Total Commitment (if less) by 4:30 P.M. (Paris time), then the Collateral Agent
or FSA shall be authorized to request a Loan on behalf of the Company, and such
request, if made no later than 4:30 P.M. (Paris time) on the Business Day
immediately following the Business Day on which the Company fails to request a
Loan pursuant to Section 11.2 of the Pledge and Administration Agreement, will
be deemed to have been made by 4:30 P.M. (Paris time) on the preceding Business
Day and the Banks shall advance funds with respect to such Loan or Loans by
2:00 P.M. (New York City time) on the Business Day following the failure by the
Company to make the request notwithstanding any failure of the Company to comply
with Sections 2.01(b) (with respect to the Notice Deadline), 2.02(a) and
4.01(c).  Any such request by the Collateral Agent or FSA must be accompanied by
the certificate described in Section 2.02(d).  In the event that a Dexia Event
of Default has occurred and FSA has elected to become Secured Party
Representative, the Collateral Agent or FSA shall be authorized to request a
Loan on behalf of the Company, and such request shall be effective hereunder as
if made by the Company.

 

5

--------------------------------------------------------------------------------


 

(e)   The proceeds of any Loan shall be paid by wire transfer of immediately
available funds to either (i) the Authorized Account or (ii) the relevant
account for any Senior Priority Payment identified by FSAM under Section 11.2 of
the Pledge and Administration Agreement in relation to which a Loan is requested
hereunder.

 

(f)    The First Tranche Commitment shall be drawn in full before any amounts
are drawn under the Second Tranche Commitment.  Any amounts repaid or prepaid
under this Agreement shall be applied by the Banks in accordance with
Section 11.1(b)(viii) of the Pledge and Administration Agreement, with each
subclause being allocated first to the First Tranche Commitment and second to
the Second Tranche Commitment.  The Banks shall fund any Loan as notified by the
Agent.  The Bank Commitments and other obligations of the Banks under this
Agreement are several and not joint.

 

(g)   If the Company, the Collateral Agent or FSA has effected a Liquidity Draw
Offset (as defined in the Credit Support Annex to the Dexia Guaranteed Put
Contract) in relation to any Loan not yet funded by the relevant Bank(s) in
relation to any Liquidity Draw Request hereunder, the amount to be funded by the
relevant Bank(s) in relation to such Loan shall be reduced by the relevant
Liquidity Draw Offset.  DBB shall reimburse DCL or Dexia for any Liquidity Draw
Offset to the extent that any Loan that would otherwise have been required to be
funded by DBB is funded through such Liquidity Draw Offset.

 

Loans will be only “LIBO Rate Loans”, each of which shall be denominated in
Dollars and have an Interest Period as selected by or on behalf of the Company,
subject to standard market conventions as to adjustments for non-Business Days
and month-ends (but in no event extending beyond the Maturity Date), and shall
bear a per annum interest rate equal to 1.40% over the applicable LIBO Rate. 
For purposes hereof, the applicable “LIBO Rate” shall be the Dollar LIBO Rate
for the applicable Interest Period determined by reference to Reuters Screen
LIBOR01 (the “Telerate Service”) as of 11:00 A.M., London time, two Business
Days prior to the first day of such Interest Period or (if such rate does not so
appear on the Telerate Service) on the basis of the arithmetic mean of the rates
at which deposits in Dollars are offered by the Reference Banks at approximately
11:00 A.M., London time, to prime banks in the London interbank market.  All
percentages resulting from any calculations or determinations referred to in the
definition of “LIBO Rate” will be rounded upwards, if necessary, to the nearest
multiple of 1/100th of 1% and all Dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounded upwards).  Loans on one Business Day’s notice shall bear a per
annum interest rate equal to 1.75% over the applicable LIBO Rate.

 

(h)   Each Loan will bear interest from its date until the Maturity Date on the
basis specified to the Company (or the Collateral Agent or FSA as described in
Section 2.01(d)) by the Agent (subject to subsection (b) above)
contemporaneously with the making of such Loan, payable on the last day of each
Interest Period, subject to the Priority of Payments and (other than with
respect to Dexia Reimbursement Payments) satisfaction of the Subordinated Claims
Payment Condition specified therein.  Overdue payments of principal, interest
and other amounts payable hereunder shall bear interest, payable, subject to the
Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition specified therein, at a rate for each day equal to the Base Rate for
such day plus 1% per annum.  The Company must repay all loans, together with
accrued and unpaid

 

6

--------------------------------------------------------------------------------


 

interest thereon, on the Maturity Date, subject to the Priority of Payments and
(other than with respect to Dexia Reimbursement Payments) satisfaction of the
Subordinated Claims Payment Condition specified therein.

 

The Company may prepay a Loan in whole or in part on any date provided it shall
give the Agent notice of the prepayment not later than the second Business Day
before the date it wishes to designate for the prepayment, specifying the date
on which the prepayment is to be made and the amount to be prepaid on that
date.  Subject to the Priority of Payments and (other than with respect to Dexia
Reimbursement Payments) satisfaction of the Subordinated Claims Payment
Condition specified therein, the notice shall constitute the Company’s
irrevocable commitment to prepay that amount on that date, together with
interest accrued on the amount prepaid to but excluding the prepayment date and
any costs required to be reimbursed in accordance with Section 2.07(d).

 

(i)    All Loans shall be evidenced by a promissory note appropriately
completed, executed and delivered by or on behalf of the Company in the form of
Exhibit A hereto (the “Note”).  The Agent will endorse on the Note (on behalf of
and at the direction of the Banks) or the Banks will otherwise record in their
internal records the amount of each Loan, the interest rate applicable thereto
and each payment of principal or interest made in respect thereof; provided that
neither the failure of the Agent to do so nor any error by the Agent or the
Banks in doing so shall affect the obligations of the Company hereunder or under
the Note.  All existing notes under the Existing Agreement will be returned and
cancelled against delivery of an amended and restated Note.  Upon request by the
Agent, the Company will execute restated or amended Notes to evidence the
Company’s obligations hereunder to the Banks.

 

Section 2.02         Conditions to Borrowing.

 

(a)   The obligations of the Bank to make a Loan will be unconditional and
subject only (except as provided in Section 2.01(c)) to receipt by the Agent of
the written notice contemplated by Section 2.01(b) and the certificate described
in 2.02(d) within the time period contemplated thereby or by Section 2.01(d).

 

(b)   Without limitation of Section 2.10 below, no breach by the Company (or by
the Collateral Agent, FSA, any other party to the Pledge and Administration
Agreement or any other Person) of any representation, warranty, covenant or
other term or condition of this Agreement, the Pledge and Administration
Agreement, or any other Transaction Document or any other agreement described in
or contemplated in the Purchase Agreement shall constitute a defense to or
otherwise limit or impair the obligation of the Bank to fund a Loan requested
hereunder in accordance with the terms and conditions described in
Section 2.02(a) above.

 

(c)   Notwithstanding Section 2.02(b) above, the Agent and the Banks will be
indemnified by the Company for any losses incurred by them in connection with
the making of any Loan to the Company if the representations and warranties of
the Company are inaccurate or the Company has breached its obligations under
this Agreement to the Banks, provided that any such indemnification or any other
claim or recourse of the Agent or the Bank for a breach by the Company of any
representation, warranty, covenant or other term or condition of this agreement
(other than as set forth in Section 2.02(a) above) will be payable only subject
to the Priority of

 

7

--------------------------------------------------------------------------------


 

Payments and (without prejudice to any claims for Dexia Reimbursement Payments
in accordance with the terms of the Pledge and Administration Agreement)
satisfaction of the Subordinated Claims Payment Condition specified therein.

 

(d)   At the time of any request for a Loan, the Administrator (or if the
Administrator has failed to make the relevant evaluation and comparison, FSA)
shall deliver a certificate to the Agent, setting out the evaluation and
comparison contemplated to be made by the Administrator under Sections 9.1 and
11.2(a) and (b) of the Pledge and Administration Agreement (and may also include
any updates to such information) and stating that the proceeds of the relevant
Loan will be used as contemplated by Section 4.01(c).  Notwithstanding the
foregoing, if the proceeds of any Loan give rise to a Dexia Reimbursement
Payment, such portion of any Loan shall be repaid promptly, together with any
interest accrued thereon (but excluding any Additional Costs) and such repayment
shall not be subject to the Subordinated Claims Payment Condition.

 

Section 2.03         Default Termination Loan.  If a Dexia Event of Default has
occurred, the Company (or the Collateral Agent or FSA as described in
Section 2.01(d)) is permitted to request, on or before the Termination Date, a
single Loan (a “Default Termination Loan”) in an amount that, together with any
Default Repo Termination Request (as defined in the Repurchase Facility
Agreement), does not exceed (i) the Exposure as calculated under the Credit
Support Annex to the Dexia Guaranteed Put Contract (as most recently determined
on or prior to the date of such Loan request), provided that for such purpose
the “GIC Business Costs Amount” shall be deemed increased by 25% minus
(ii) (A) the “Value” as of all “Posted Collateral” held by the Collateral Agent
under the Dexia CSAs (as such terms are defined in the relevant Dexia CSA and as
most recently determined on or prior to the date of such Loan request) plus
(B) the cash proceeds of the liquidation of any FSAM Collateral which has been
sold or liquidated in accordance with an exercise of creditor’s remedies by the
Collateral Agent upon such Dexia Event of Default.  For the avoidance of doubt,
the amount of any Loan requested by the Company (or the Collateral Agent or FSA
as described in Section 2.01(d)) shall not exceed the unused amount of the
Commitment at the time of the request.

 

Section 2.04         Commitment Fees.  The Company agrees to pay, subject to the
Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition specified therein, to the Banks a commitment fee at the rate of 0.40%
per annum on the unused amount of the Commitment as determined by calculating
the average unused amount of the Commitment for each day of the fiscal quarter
on the Weekly Assessment Point immediately following the end of each fiscal
quarter.  Such fee shall be payable quarterly in arrears three (3) Business Days
following each Weekly Assessment Point, if such fee was considered in making the
calculations on such day, in accordance with the preceding sentence, and on the
date on which the Commitment terminates.

 

Section 2.05         Taxes; Increased Costs.

 

(a)   Except as otherwise expressly agreed by the parties, all payments under
this Agreement (including, without limitation, payments of interest and
principal) will be payable, subject to the Priority of Payments and satisfaction
of the Subordinated Claims Payment Condition specified therein, to the Banks
free and clear of any and all present and future taxes, levies, imposts, duties,
deductions, withholdings, fees, liabilities and similar charges other than those
imposed on the

 

8

--------------------------------------------------------------------------------


 

overall net income of the Banks (“Taxes”).  If any Taxes are required to be
withheld or deducted from any amount payable under this Agreement, then the
amount payable under this Agreement will be increased (but the payment of such
increase shall be due and payable three (3) Business Days after the first Weekly
Assessment Point on which such increase was considered in making the
calculations on such day) to the amount which, after deduction from such
increased amount of all Taxes required to be withheld or deducted therefrom,
will yield to the Banks the amount stated to be payable under this Agreement,
and the Company will promptly provide to the Banks tax receipts evidencing the
payment of such Taxes.  If any of the Taxes specified in this subsection (a) are
paid by the Banks, the Company will, on notice from the Banks, reimburse the
Banks for such payments three (3) Business Days after the first Weekly
Assessment Point on which such amounts were considered in making the
calculations on such day, together with any interest and penalties which may be
imposed by the governmental agency or taxing authority in respect thereof.

 

(b)   If, after the date hereof, the adoption of any law, rule or regulation, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof or compliance by the Banks with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (i) subjects the Banks to any charge with respect to any Loan
or the Commitment or changes the basis of taxation of payments to the Banks
hereunder or under the Note (except for changes in the rate of tax on the
overall net income of the Banks) or (ii) imposes, modifies or makes applicable
any reserve, special deposit, deposit insurance assessment or similar
requirement against loans made by the Banks, and the result of any of the
foregoing is to increase the cost to the Banks of making or maintaining such
Loan or to reduce any amount received or receivable by the Banks hereunder or
under the Note, then, upon demand by the Banks, the Company shall pay, subject
to the Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition specified therein, to the Agent such additional amount or amounts as
will compensate the Banks for such increased cost or reduction; provided that
the Banks shall have provided to the Company thirty days’ prior written advice
of any such additional amounts (and the basis for calculation thereof).  In
determining such additional amounts, the Banks will act reasonably and in good
faith.  A certificate of the Banks as to the additional amount or amounts
payable to the Banks under this subsection (b) shall be conclusive absent
manifest error.

 

Section 2.06         Capital Adequacy.  If the adoption after the date hereof of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by the Banks with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or other agency, has or would have the effect of reducing the rate
of return on a Banks’ capital as a consequence of a Banks’ obligations hereunder
or under any Loan to a level below that which the Banks could have achieved but
for such adoption, change or compliance by an amount deemed by the Banks to be
material, the Company shall pay on the third Business Day after the first Weekly
Assessment Point on which such increase was considered in making the
calculations on such day, subject to the Priority of Payments and satisfaction
of the Subordinated Claims Payment Condition specified therein, to the Banks, on
demand, such additional amount or amounts as will compensate the Banks for such
reduction; provided that the Banks shall have provided to the Company thirty
days’ prior written advice of any such additional amounts (and the basis for

 

9

--------------------------------------------------------------------------------


 

calculation thereof).  In determining such additional amounts, the Banks will
act reasonably and in good faith.  A certificate of the Banks as to the
additional amount or amounts payable to the Banks under this Section 2.06 shall
be conclusive absent manifest error.

 

Section 2.07         Payments and Computations.

 

(a)   Subject to the terms and provisions of this Agreement, all amounts of
principal, interest, fees and other obligations payable by the Company hereunder
or under the Note shall be made, subject to the Priority of Payments and (other
than with respect to Dexia Reimbursement Payments) satisfaction of the
Subordinated Claims Payment Condition specified therein, by 4:30 P.M. (Paris
time) on the date when due to the Banks by wire transfer of immediately
available funds to (i) the account of Dexia Crédit Local at Citibank, N.A., New
York (swift code: CITIUS33), ABA No. 021000089, favour Dexia Crédit Local, Paris
(swift code: CLFRFRPP) account no.:  36125091, Ref.:  Revolving Credit Agreement
FSAM; or (ii) such other account or at such other location as may otherwise from
time to time be notified to the Company by the Agent in writing.

 

(b)   All computations of interest and fees shall be made on the basis of a year
of 360 days, for the actual number of days elapsed (including the first day but
excluding the last day).  Notwithstanding anything to the contrary set forth
herein or in the Note, interest shall in no event accrue hereunder or under the
Note at a rate in excess of the maximum rate permitted under applicable law.

 

(c)   Whenever any payment to be made hereunder shall be stated to be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall be included in the
computation of payment of interest or fees, as the case may be.

 

(d)   If for any reason the principal of any LIBO Rate Loan, or any portion
thereof, is paid on a date other than an applicable interest rollover date or if
any LIBO Rate Loan is not borrowed after notice thereof shall have been received
by the Banks, the Company will reimburse the Banks, on demand, subject to the
Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition specified therein, for any resulting loss or expense incurred by the
Banks, including without limitation any loss or expense incurred in obtaining,
liquidating or employing deposits from third parties.

 

(e)   The Banks are hereby authorized to charge the account, if any, of the
Company maintained with the Banks for each payment of principal, interest and
fees due from the Company as it becomes due hereunder, to the extent such
amounts are due and payable to the Banks and which the Company has failed to pay
such amounts to the Banks despite the availability of funds to make such payment
in accordance with the Priority of Payments and satisfaction of the Subordinated
Claims Payment Condition specified therein.

 

Section 2.08         Optional Reduction of Commitment by the Company.  With the
prior written consent of FSA, the Company may reduce the unused portion of the
Commitment at any time in whole, or from time to time in part by an amount equal
to $5,000,000 or any larger amount

 

10

--------------------------------------------------------------------------------


 

in increments of $1,000,000 (or any reduction that reduces the Total Commitment
to the amount outstanding), by delivering to the Banks and the Agent written
notice specifying the amount of such reduction and the date on which such
reduction is to become effective (which date may not be earlier than the date of
delivery of such notice).  Any such reduction shall be applied first to the
First Tranche Commitment and second to the Second Tranche Commitment.  Any such
reduction shall be irrevocable and shall reduce the Commitment as specified by
Company, and Schedule A to this Agreement shall be accordingly amended to
reflect such reduction.  Any such reduction without the prior written consent of
FSA shall be void ab initio.

 

Section 2.09         Waiver of Setoff.  Without prejudice to the Liquidity Draw
Offset provision set forth in Section 2.01(g), the rights and obligations of the
parties hereunder shall not be subject to, and shall not form the basis for, any
rights of setoff arising from a transaction not subject to this Agreement;
provided, that if on any day there are amounts in the same currency payable both
by a Bank to the Company and by the Company to a Bank, in accordance with the
Priority of Payments, such amounts may be set off against one another and only a
single net amount transferred by a Bank to the Company, or by the Company to a
Bank, as the case may be.

 

Section 2.10         Subordination. Each Bank agrees any and all amounts payable
to it (including all amounts outstanding as of the date of this Agreement) by
the Company under this Agreement and any Transaction Documents shall be paid to
a Bank only in accordance with the Priority of Payments and (other than with
respect to Dexia Reimbursement Payments) satisfaction of the Subordinated Claims
Payment Condition specified therein.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01         Representations and Warranties.  The Company represents and
warrants to the Banks as follows:

 

(a)   The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority, corporate and otherwise, to conduct its
business as now conducted and to own its properties.  The Company has full power
and authority to enter into this Agreement and the Note and to incur its
obligations provided for herein and therein, all of which have been duly
authorized by all proper and necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes the valid and legally binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be affected by bankruptcy, insolvency and other laws relating to or affecting
creditors’ rights generally and by general principles of equity.  Upon execution
and delivery thereof, the Note will constitute a valid and legally binding
obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be affected by bankruptcy, insolvency and other laws relating
to or affecting creditors’ rights generally and by general principles of equity.

 

(b)   All consents and approvals of, and all notices to and filings with, any
governmental entities or regulatory bodies required as a condition to the valid
execution, delivery or performance

 

11

--------------------------------------------------------------------------------


 

by the Company of this Agreement and the Note have been obtained or made. 
Neither the execution and delivery of this Agreement and the Note nor compliance
with the terms and provisions hereof and thereof will conflict with, result in a
breach of or constitute a default under (i) any of the terms, conditions or
provisions of the limited liability company agreement of the Company, (ii) any
law, regulation or order, writ, judgment, injunction, decree, determination or
award of any court or governmental instrumentality or (iii) any agreement or
instrument to which the Company is a party or by which it is bound.

 

(c)   The consolidated financial statements of the Company and its consolidated
subsidiaries (if any) furnished or made available to the Banks on or prior to
the date on which this representation is made or deemed repeated are complete
and correct and fairly present the consolidated financial condition of the
Company and its consolidated subsidiaries as at the dates thereof and the
results of operations for the periods covered thereby (subject, in the case of
quarterly statements, to normal, year-end audit adjustments).  Such financial
statements were prepared in accordance with International Financial Reporting
Standards as promulgated by the International Standards Accounting Board or U.S.
generally accepted accounting principles, in each case consistently applied.

 

(d)   Except as disclosed in the manner described in Section 3.1(a)(v) of the
Pledge and Administration Agreement, there is no action, suit or proceeding
pending against, or to the Company’s knowledge threatened against or affecting,
the Company before any court or arbitrator or any governmental body, agency or
official which, if adversely determined, would have a material adverse effect
(actual or prospective) on the Company’s business, properties or financial
position or which seeks to terminate or calls into question the validity or
enforceability of this Agreement or the Note.

 

(e)   The Company is not (i) a “holding company,” or a “subsidiary company” of a
“holding company,” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) required
to be registered as an “investment company” as defined in (or subject to
regulation under) the Investment Company Act of 1940.  Neither the making of the
Loans, or the application of the proceeds or repayment thereof by the Company,
nor the consummation of other transactions contemplated hereunder, will violate
any provision of the Public Utility Holding Company Act of 1935, the Investment
Company Act of 1940 or any rule, regulation or order of the SEC.

 

ARTICLE IV

COVENANTS

 

Section 4.01         Covenants of the Company.  The Company covenants and agrees
that until the later to occur of (i) the Maturity Date and (ii) the performance
of all obligations of the Company hereunder and under the Note:

 

(a)   General Affirmative Covenants.  The Company will maintain its existence as
a limited liability company in good standing, will comply in all material
respects with all applicable laws, rules, regulations and orders of any
governmental authority noncompliance with which would have a material adverse
effect on its financial condition or operations or on its ability to meet its

 

12

--------------------------------------------------------------------------------


 

obligations hereunder, and will continue to engage in business of the same
general type as that engaged in by the Company on the date hereof.  The Company
will pay and discharge, at or before maturity, all its obligations and
liabilities, including, without limitation, tax liabilities, where failure to
satisfy such obligations or liabilities in the aggregate would have a material
adverse effect on its financial condition, operations or ability to meet its
obligations hereunder.  The Company’s obligations hereunder and under the Note
will rank pari passu with all other unsecured and unsubordinated obligations of
the Company.

 

(b)   Financial Statements.  Upon request of the Agent, provided reasonable
advanced notice to the Company, the Company will furnish to the Agent, unless a
Transition Date has occurred,

 

(1)           a copy of all financial statements provided by the Company to FSA
or any other party to the Pledge and Administration Agreement from time to time;
and

 

(2)           from time to time, such further information regarding the
business, affairs and financial condition of the Company and its subsidiaries as
the Agent shall reasonably request.

 

(c)   Use of Proceeds.  The proceeds of any Loan may be used only (x) in the
case of any Loan other than the Default Termination Loan, to satisfy a Senior
Priority Payment identified by FSAM or FSA in accordance with the provisions
Section 11.2(a) or (b) of the Pledge and Administration Agreement at or prior to
the request for such Loan or (y) in the case of the Default Termination Loan, to
be applied to Senior Priority Payments or to purchase Permitted Investments to
be held by the Collateral Agent under the Pledge and Administration Agreement
and subsequently applied to Senior Priority Payments.

 

(d)   Margin Stock.  None of the proceeds of the Loans will be used directly or
indirectly for the purpose (whether immediate, incidental or ultimate) of buying
or carrying any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System.

 

(e)   Maintenance of Properties.  The Company shall (a) maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; and (b) use the standard of care typical in the industry in the
operation and maintenance of its facilities, except where the failure to do so
could not reasonably be expected to have a material adverse effect on the
Company.

 

(f)    Maintenance of Insurance.  The Company shall maintain with financially
sound and reputable insurance companies or with a captive insurance company that
is an affiliate of the Company as to which the Banks may request reasonable
evidence of financial responsibility, insurance with respect to its properties
in such amounts with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or any of its subsidiaries operates.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

MISCELLANEOUS

 

Section 5.01         Amendments and Waivers.  No failure or delay on the part of
the Banks in exercising any power or right hereunder or under the Note shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power preclude any other or further exercise thereof or the
exercise of any other right or power hereunder.  No amendment, modification,
supplement, termination or waiver of any provision of this Agreement or the Note
nor consent to any departure by the Company herefrom or therefrom shall in any
event be effective unless the same shall be in writing and signed by the Agent,
the Banks, the Company and FSA.  Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  No
notice to or demand on the Company in any case shall, of itself, entitle the
Company to any other or further notice or demand in similar or other
circumstances.  Notwithstanding the foregoing, any amendment, modification,
supplement, termination or waiver of any provision of this Agreement or the Note
entered into by the Banks and the Company without the prior written consent of
FSA shall be void ab initio.

 

Section 5.02         Third Party Beneficiary.  Each of FSA and the Collateral
Agent shall be a third party beneficiary of the provisions of this Agreement
setting forth rights of FSA or the Collateral Agent, respectively.

 

Section 5.03         Notices.  Any communication, demand, or notice to be given
to a person hereunder will be duly given and deemed to have been received when
actually delivered (or 72 hours after having been deposited in the mails with
first class postage prepaid) to such person at the address specified in this
Section 5.03 or on the signature pages hereof (or at such other address as such
person shall specify to the other notice parties in writing), including delivery
by telex, telecopier, e-mail or other telecommunication device capable of
transmitting or creating a written record.  The Agent may (but shall not be
required to) accept and act upon oral, telephonic or other forms of notices or
instructions hereunder that the Banks reasonably believe in good faith to have
been given by a person authorized to do so on behalf of the person delivering
such notice or instruction.  The Banks shall be fully protected and held
harmless by the Company, and shall have no liability, for acting on any such
notice or instruction that the Banks reasonably believe in good faith to have
been given by a person authorized to do so.  The Agent and the Company shall
send a copy of any notice hereunder to Assured at 1325 Avenue of the Americas,
New York, New York 10019, Attention: General Counsel, Re: Dexia FP Liquidity,
Email: generalcounsel@assuredguaranty.com, Fax: (212) 445-8705, to Financial
Security Assurance Inc., 31 West 52nd Street, New York, New York 10019;
Attention: General Counsel; Re: Dexia FP Liquidity; Email:
generalcounsel@fsa.com, Fax: (212) 339-3529, to the Collateral Agent at The Bank
of New York Mellon Trust Company, National Association, 601 Travis Street,
16th Floor, Houston, TX  77002, Attention: Global Corporate Trust - Dexia
Financial Products Collateral Agent, Telephone: (713) 483-6000, Telecopy No.:
(713) 483-6656, Email: FSA_Dexia_Assured@bnymellon.com, to DCL at Dexia Crédit
Local, Tour Dexia La Défense 2, 1, Passerelle des Reflets, TSA 92202, 92919 La
Défense Cedex, Attention : Back-Office Department, Telephone No : + 00 33 1 58
58 68 92, Facsimile No : + 00 33 1 58 58 72 70, Email:
dominique.brossard@dexia.com and Dexia Crédit Local S.A., 1, Passerelle des
Reflets, Tour Dexia La Défense 2, 92919 La Défense Cedex, France, Attention:
Francois Laugier,

 

14

--------------------------------------------------------------------------------


 

Finance Department, Facsimile: +33 1 58 58 58 60, Email:
francois.laugier@dexia.com, DBB at Dexia Bank Belgium SA, Boulevard Pachéco 44,
1000 Brussels, Belgium, Attn.: Back Office — Operations Derivatives FX — MM,
Telecopy: +32-2-222.81.45, Email: TLX-USXAV.BE@dexia.com;
Patrick.VanUytvanck@dexia.com; Sandra.Clement@dexia.com, with copies to (i) TFM
— Cash & Liquidity Management, Attn. Peter De Poorter, Telecopy:
+32-2-222.28.92, E-mail: Peter.Depoorter@dexia.com and (ii) TFM — GFI, Attn.
Vincent De Caluwe, Telecopy: +32-2-285.14.42, E-mail: Vincent.DeCaluwe@dexia.com
and to the Administrator at HF Services LLC, 445 Park Avenue, 5th Floor, New
York, New York 10022, Attention: FP — Operations; Re: Dexia FP Liquidity; Email:
ops@hfservicesllc.com, Fax: (212) 893-2717.  Any communication, demand, or
notice to be given to the Agent shall be sent to each of (i) Dexia Crédit Local
New York Branch, 445 Park Avenue, 8th floor, New York, New York 10022,
Attention: Back Office Operations; Re: Dexia FP Liquidity; Email:
backoffice@dexia-us.com, Fax: (212) 753-7522 and (ii) HF Services LLC, prior to
July 27, 2009 to 31 West 52nd Street, New York, NY  10019, Attention:  FP
Operations, Telephone:  (212) 893-2700, Fax: (212) 893-2717, Email: 
gicops@fsa.com, and on and after July 27, 2009 to 445 Park Avenue, 5th Floor,
New York, NY 10022, Attention:  FP Operations, Telephone:  (212) 893-2700, Fax:
(212) 893-2717, Email:  ops@hfservicesllc.com.  Any communication, demand, or
notice to be given to the Company shall be sent c/o HF Services LLC, prior to
July 27, 2009 to 31 West 52nd Street, New York, NY  10019, Attention:  FP
Operations, Telephone:  (212) 893-2700, Fax: (212) 893-2717, Email: 
gicops@fsa.com, and on and after July 27, 2009 to 445 Park Avenue, 5th Floor,
New York, NY 10022, Attention:  FP Operations, Telephone:  (212) 893-2700, Fax:
(212) 893-2717, Email:  ops@hfservicesllc.com.

 

Section 5.04         Successors and Assigns.  This Agreement shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and permitted assigns.  Neither this Agreement nor any interest or
obligation in or under this Agreement may be assigned or transferred (whether by
way of security or otherwise) by the Banks (other than for  DBB to make an
assignment and transfer to DCL or DCL to make an assignment and transfer to DBB)
without the consent of the Company and FSA, other than

 

(I) pursuant to a consolidation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (a “Corporate
Reorganization”), provided that the Remedies Nonimpairment Condition (as defined
in the Pledge and Administration Agreement) is satisfied in relation to such
Corporate Reorganization; or

 

(II)  pursuant to an assignment of its rights and obligations hereunder in whole
or in part by any Bank (the “Assigning Bank”) to an Affiliate of such Bank (a
“Transferee Bank”) where (i)(a) such Transferee Bank has a rating assigned by
Moody’s to its long-term indebtedness and its short-term indebtedness at least
as high as the rating assigned by Moody’s to the long-term indebtedness and
short-term indebtedness of the Assigning Bank, and (b) such Transferee Bank has
a rating assigned by S&P to its long-term indebtedness and its short-term
indebtedness at least as high as the rating assigned by S&P to the long-term
indebtedness and short-term indebtedness of the Assigning Bank, in each case on
the date of the proposed assignment, (ii) the Assigning Bank receives
confirmation from Moody’s and S&P that none of the ratings of the Transferee
Bank referred to in clause (i) above will be reduced or withdrawn after giving
effect to the proposed assignment (or if reduced, will

 

15

--------------------------------------------------------------------------------


 

be reduced to a rating subcategory not lower than the corresponding rating
subcategory of the Assigning Bank (and for this purpose a rating of the same
subcategory which is on negative watch or watch for downgrade shall be
considered lower than a rating of the same subcategory that is not on negative
watch or watch for downgrade)), (iii) if the Transferee Bank would be located in
a different jurisdiction than the Assigning Bank (and is not located in Belgium
or France), the Remedies Nonimpairment Condition is satisfied in relation to
such assignment, (iv) the relevant Bank Commitment of the Assigning Bank is $1.5
billion or less at the time of such assignment and (v) after giving effect to
such assignment there would be no more than three different Banks having a
separate Bank Commitment hereunder.

 

Upon any assignment contemplated by (II), Schedule A will be amended to reflect
such assignment.  The Company may not assign or otherwise transfer any of its
rights or obligations under this Agreement or the Note without the prior written
consent of the Banks, and any purported assignment without such consent shall be
void.  The Agent may assign its rights and obligations hereunder to any Bank
upon notice to the Banks, the Company and FSA.

 

Section 5.05         Costs, Expenses and Taxes.  The Company agrees to pay on
demand all costs and expenses of the Banks, including reasonable fees and
expenses of counsel, in connection with the enforcement against it of this
Agreement and the Note and the protection of the Banks’ rights hereunder and
thereunder, including any bankruptcy, insolvency, enforcement proceedings or
restructuring with respect to the Company, in each case subject to the Priority
of Payments and satisfaction of the Subordinated Claims Payment Condition
specified therein.  In addition, the Company shall pay any and all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement and the Note, and
agrees to save the Banks harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees, in each case subject to the Priority of Payments and satisfaction of
the Subordinated Claims Payment Condition specified therein.

 

Section 5.06         Acknowledgement of Security Interests.  Each of the Agent
and the Banks hereby acknowledge that the Company is granting a security
interest in its rights under this Agreement to the Collateral Agent on behalf of
the Secured Parties (including FSA) to secure its obligations under the Pledge
and Administration Agreement and the Transactions Documents, and each of the
Banks hereby consents to any transfer of any or all of such rights in connection
with the enforcement of such security interests.

 

Section 5.07         Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK AND THE MANDATORY CHOICE OF LAW RULES
CONTAINED IN THE UCC.  Each of the parties hereto hereby irrevocably submits to
the exclusive jurisdiction of any U.S. federal or state court in The City of New
York for the purpose of any suit, action, proceeding or judgment arising out of
or relating to this Agreement.  Each of the parties hereto

 

16

--------------------------------------------------------------------------------


 

hereby consents to the laying of venue in any such suit, action or proceeding in
New York County, New York, and hereby irrevocably waives any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum and agrees not to plead or claim the same.  Notwithstanding
the foregoing, nothing contained in this Agreement shall limit or affect the
rights of any party hereto to exercise remedies under this Agreement or any of
the other Transaction Documents, or to enforce any judgment with respect
thereto, in any jurisdiction or venue.  Any process in any such action shall be
duly served if mailed by registered mail, postage prepaid, with respect to
(i) the Company, at its address designated pursuant to Section 5.03 and
(ii) with respect to the Banks, each of DBB and DCL hereby irrevocably appoints
Dexia Crédit Local New York Branch (the “Process Agent”), with an office at 445
Park Avenue, 5th Floor, New York, NY 10022, as their agent to receive, on behalf
of the Banks and their respective property, service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding.  Such service may be made by mailing or delivering a copy of such
process to the Banks in care of the Process Agent at the Process Agent’s above
address, and DBB and DCL hereby irrevocably authorizes and directs the Process
Agent to accept such service on their behalf.  The Banks may appoint a
replacement Process Agent with an office in the State of New York by notice to
FSA.

 

Section 5.08         Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
all signatures thereon were upon the same instrument.  This Agreement and the
Note constitute the entire agreement and understanding between the Company and
the Banks with respect to the subject matter hereof, and supersede any prior
agreements and understandings with respect thereto.

 

Section 5.09         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION.

 

Section 5.10         Sovereign Immunity. To the extent that the parties hereto,
or any of their respective properties, assets or revenues may have or may
hereafter become entitled to, or have attributed to them, any right of immunity,
on the grounds of sovereignty or otherwise, from any legal action, suit or
proceeding, from the giving of any relief in any respect thereof, from setoff or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, the parties hereto hereby irrevocably and
unconditionally waive, and agree not to plead or claim, to the fullest extent
permitted by applicable law, any such immunity and consent to such relief and
enforcement.

 

Section 5.11         PATRIOT ACT.  The Banks hereby notify the Company that,
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the

 

17

--------------------------------------------------------------------------------


 

Company, which information includes the name and address of the Company and
other information that will allow the Banks to identify the Company in
accordance with the Act.

 

Section 5.12         Non-Petition.  Each Bank agrees that it will not, prior to
the Senior Release Date, acquiesce, petition or otherwise institute against, or
join any other person in instituting against, the Company, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy, or similar law, including
without limitations proceedings seeking to appoint a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Company or any substantial part of its property; provided, that this provision
shall not restrict or prohibit the Banks from joining any such proceedings which
shall have already commenced under applicable laws and not in violation of this
provision.  This provision shall survive the termination of this Agreement for
any reason.

 

Section 5.13         Limited Recourse.  The obligations of the Company in
relation to this Agreement and any Loan hereunder are limited recourse
obligations, payable solely from the proceeds of the FSAM Collateral available
under and applied in accordance with the Priority of Payments and (other than
with respect to Dexia Reimbursement Payments) subject to the satisfaction of the
Subordinated Claims Payment Condition specified therein.  Upon application of
the FSAM Collateral and proceeds thereof available to satisfy the obligations of
the Company hereunder in accordance with the Pledge and Administration
Agreement, the Banks shall not be entitled to take any further steps against the
Company to recover any sums due and shall not constitute a claim against the
Company to the extent of any insufficiency.  No recourse shall be had for the
payment of any amounts owing in respect of this Agreement against any officer,
director, employee, stockholder, member or incorporator of the Company. The
Banks shall have no right to commence or maintain any action, suit or proceeding
against the Company arising out of any breach of this Agreement by the Company
for any reason, but such provision shall be without prejudice to the rights of
the Banks, at any time FSA is the Secured Party Representative, to its rights to
indemnification in accordance with Section 2.02(c).

 

[Remainder of Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

 

FSA Asset Management LLC

 

445 Park Avenue, 5th Floor

 

New York, NY 10022

 

Attn.:

FP – Operations

 

Telephone:

(212) 893-2700

 

Fax:

(212) 893-2717

 

Email:

ops@hfservicesllc.com

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A&R Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

In its capacity as a Bank and, with respect to its New York Branch, as Agent
under the Agreement:

 

 

 

Dexia Crédit Local S.A.

 

1, Passerelle des Reflets

 

Tour Dexia La Défense 2

 

92913 La Défense Cedex

 

France

 

Attn.:

Back Office Operations

 

Telephone:

33 1 58 58 72 09

 

 

33 1 58 58 68 92

 

Telecopy:

33 1 58 58 72 90

 

Email:

laurent.fritsch@dexia.com

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A&R Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

In its capacity as a Bank:

 

 

 

Dexia Bank Belgium SA

 

Boulevard Pachéco 44

 

1000 Brussels

Belgium

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A&R Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

First Tranche Commitment

 

Bank

 

Commitment

 

 

 

 

 

Dexia Crédit Local S.A.

 

$

600,000,000

 

 

 

 

 

Dexia Bank Belgium SA

 

$

4,400,000,000

 

 

 

 

 

Second Tranche Commitment

 

 

 

 

Bank

 

Commitment

 

 

 

 

 

Dexia Crédit Local S.A.

 

$

3,000,000,000

 

 

S-1

--------------------------------------------------------------------------------